Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 9/3/2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/120514 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 2-3, 5-6 and 10-16 have been cancelled.
Claims 1, 4, and 7-9 are pending.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 4, and 7-8, drawn to a method for treating a cancer expressing NRP-1 comprising administering NRP-1/OBR antagonist CK2 inhibitor, are under consideration. 
There is no amendment made in the response filed on 9/3/2021.
Rejections/Objection Withdrawn:
The rejection of Claim(s) 1 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US20110142815, published June 2011) as evidenced by online published Human protein Atlas (print out 9-2020) is withdrawn in view of applicant’s argument and reconsideration.
The rejection of Claim 1, 4 and 7-8 under 35 U.S.C. 103 as being obvious over by Yu et al (US20110142815, published June 2011) or in view of Delmar et al (WO2011089101, July 2011) in view of applicant’s argument and reconsideration.

	The rejection of Claim 4 under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s argument and reconsideration.

	The argument regarding with the rejections are moot.
Rejection Maintained:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:  a CK2 allosteric inhibitor inhibiting NRP/OBR complex:
Claim 4 remains rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is not included in the rejection because the claim recites a genus of CK2 inhibitors including ATP competitors that are widely recognized in the field.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are drawn to a method of treating a subject having a cancer expressing NRP-1 comprising administering to the subject a CK2 inhibitor that is an a genus of allosteric CK2 inhibitors used in the claimed method.

 The specification teaches that neutropolin-1 (NRP-1) and NRP-1/OBR complexing through Leptin and its receptor OBR interaction induces breast cancer proliferation, migration and lymph node infiltration. The NRP-1/OBR/leptin complexing and nuclear translocation for proliferation are depend on NRP-1 phosphorylation by protein kinase CK2 (page 49+ and 55+).  The specification teaches a method of using CK2 inhibitor CX-4955 to prevent the complex formation and thereby to inhibit NRP-1 function as transcription factor (p55+). The specification although lists two allosteric CK2 inhibitor Azonaphthalene derivatives (compound M4) and D3.1 (page 15-16) no description of status on phosphorylation of NRP-1 or treating any cancer with the inhibitor(s) and no experimentation or result in details are described in this application.  

Thus the application does not perform a method of administering any functional/allosteric CK2 inhibitor that is through antagonizing the signal pathway of NRP-1/OBR or NRP-1/LEPR formation for treating a cancer.  One of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention using a genus of allosteric CK2 inhibitors.

A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc., F.3d ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed allosteric CK2 inhibitor as well as the method of using it for the claimed function. The specification does not provide a specific or detail structural characteristics of the inhibitor used in the claims.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of the CK2 allosteric inhibitor can be used as allosteric inhibitor for antagonize NRP-1/OBR signaling and complexing, thereby to treat cancer.  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of CK2 allosteric or any functional inhibitor used in the claimed method. 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed a genus of CK2 allosteric inhibitors as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, based on the state of the arts and disclosure of the specification, only CK2 inhibitor Azonaphthalene derivatives (compound M4) and D3.1), but not the full scope of the claimed invention including using genus of CK2 allosteric inhibitors to antagonize OBR/NRP-1 or LEPR/NRP-1 complex meet the written description provision of 35 U.S.C. §112, first paragraph the claim.  Applicant is reminded that Vas-Cath 
The response to the argument set forth in the final Office action is maintained for the reasons of record.
 
Response to applicant’s current argument:
	On page 4-5, applicant argues the following:
Allosteric inhibitors are new class of compound, and the structure of M4 is known molecule.  It is important to select allosteric inhibitor for CK2 to avoid off-target effects and prevent therapeutic side effects;

The present application (figure 2) use siRNA to inhibit CK2 expression and the absence of CK2 prevents the formation of on NRP-1/OBR complex.

Applicant concludes the claimed invention meets written description requirement:
- An example of an allosteric inhibitors, i.e. compound M4. 
- Mechanism of action of a Ck2 allosteric inhibitor with respect to NRP1/OBR complex formation in fibroblast of anorexic patient with high level of NRP-1/OBR complex due to duplication of its leptin gene. This is a proof of the association of CK2 and NRP-1/OBR complex regardless of type of pathology. 
- A validation of the functional link between the Ck2 inhibition and the inhibition of the NRP1/OBR pathway. 
- Further, the role of NRP1/OBR pathway in cancer is supported by the description, which validates the role of this complex in cancer. 


In response, the Office agrees on applicant’s comment on M4 being a known molecule as an CK2 allosteric inhibitor (see art rejection below).  However, the Office does not consider that siRNA is an allosteric CK2 inhibitor since the mechanism of siRNA works does not fit to the category of allosteric inhibitor (see definition below):
In competitive inhibition, an inhibitor molecule competes with a substrate by binding to the enzyme 's active site so the substrate is blocked. ... Allosteric inhibitors induce a conformational change that changes the shape of the active site and reduces the affinity of the enzyme's active site for its substrate.

(


    PNG
    media_image1.png
    478
    698
    media_image1.png
    Greyscale

Thus, the Office would not be convinced applicant is possession of the claimed invention at the time of the application filed because the application although discloses two allosteric inhibitors, M4 and D3.1, no further description of using either of the inhibitors to prevent NRP1/OBR complex formation.
As discussed in the rejection, the application discloses the NRP-1/OBR/leptin complexing and nuclear translocation for proliferation depending on NRP-1 phosphorylation by CK2 and a method using CK2 competitive inhibitor CX-4955 to prevent the complex formation by inhibiting NRP-1 function as transcription factor. However, the application does not describe the inhibition of NRP-1/OBR complex formation by an allosteric CK2 inhibitor as recited in claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1 remain and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siddiqui-Jain et al (Cancer Res 70:10288, Dec 2010) as evidenced by online published Human protein Atlas (print out 9-2020). 
	The CK2 inhibitor of Claim 1 is examined to the extent of all CK2 inhibitors.
	Siddiqui-Jain et al teach CK2 inhibitor CX-4945 (an ATP competitor) and in vitro and in vivo method of administrating the inhibitor to a subject having a cancer for treatment. Siddiqui-Jain et al specify the subject being xenograft mouse models with breast and pancreatic cancer (figure 5). Siddiqui-Jain et al further teach that CK2 inhibitor CX-4945 regulates a p13K/Akt signal pathway by dephosphorylation (inhibition of phosphorylation) and prevent heterodimerizaiton with HER3 (page 10292, right col).  Regarding with NRP-1 expressing cancer, it is well known that NRP-1 is tumor marker expressed on many of the cancers (see attached NRP-1 cancer Atlas), which include the cancers of breast and pancreas above. 
Siddiqui-Jain et al although do not teach the CK2 inhibitor CX-4945 antagonizing signaling pathway NRP-1/OBR, Siddiqui-Jain et al use the same material to treat the same cancer with the same method steps, inhibiting the NPP/OBP pathway would be an inherent result. 
In addition, the specification teaches NRP-1 forming a complex with OBR based on the phosphorylation of NRP-1 or OBR by CK2 kinase and the complex translocated to nucleus, and NRP-1 function as transcription factor or activator for tumor cell growth (page 3).  Thus, CK2 inhibitor’s function as inhibition of phosphorylation, activation and nuclear translocation disclosed by Siddiqui-Jain et al would be inherently inhibit .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 1 and 7-8 remain rejected under 35 U.S.C. 103 as being obvious over by Siddiqui-Jain et al (Cancer Res 70:10288, Dec 2010) in view of Delmar et al (WO2011089101, July 2011). 
The teaching Siddiqui-Jain on a method of treating a cancer with CK2 inhibitor CX-4945 regulating a p13K/Akt signal pathway by dephosphorylation is set forth above.
Siddiqui-Jain et al does not teach anti-VEGF agent in combination with CK2 inhibitor recited in claims 7-8.
Delmar et al first teach both VEGF and neuropilin1 expressed on certain cancer cells and together control the tumor growth (page 7-9, 12, table 3).  Delmar et al then teach a method of treating the cancer comprising administering bevacizumab (anti-VEGF antibody). Delmar et al state the treatment has improved progression of survival rate of the cancer (abstract and figure 1-2).

 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.

The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Appling the same logic to the instant claims, given the teachings of the prior art, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the methods to treat a cancer comprising administering both CK2 inhibitor and VEGF inhibitors with expected result.  One of ordinary skill in the art at the time the invention was made would have been motivated with reasonable expectation of success to combine the teachings of Siddiqui-Jain et al with Delmar in order to benefit for treating NRP-1 expressed cancer because Siddiqui-Jain et al have shown method of treating cancer with CK2 inhibitor and Delmar has shown the relationship between NRP-1 and VEGF and a method of administering anti-VEGF antibody to reduce the cancer progression. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Response to applicant’s argument and declaration:
Applicant’s argument refers to 1.132 declaration by Zakia Belaid-Chouchair dated 9/3/2021.
The 1.132 declaration under 37 CFR 1.132(a) states the following points:
1) the present invention is not only the use of Ck2 inhibitor for cancer treatment but for the treatment of cancer expressing NRP1/OBR complex (claim 1) and the use of an allosteric inhibitor (claim 4), which constitutes a different teaching and an innovative approach.

2) misunderstanding in the differences between a Ck2 allosteric inhibitor and ATP competitor CK2 inhibitors. Both allosteric and ATP competitors are indeed able to inhibit phosphorylation and nuclear translocation. However, only allosteric inhibitors are able to block exclusively Ck2 activity. On the contrary, ATP competitors will block CK2 as well as other targets. The use of allosteric inhibitors is thus advantageous as it minimizes the side effects associated with other target inhibition.

3) Regarding the inhibition of NRP1 to treat cancer, it is completely true that NRP-1 is expressed in many cancers. However, studies on the evaluation of NRP-1 as a prognostic marker have led to contradictory observations. In some studies, NRP-1 is determined to be an independent marker and in others NRP-1 as not an independent maker. These observations are in fact logical and are directly related to NRP-1 properties as a protein devoid of signaling transduction activity and that has to form a heterodimer with other proteins such as VEGFR (vascular growth factor receptor) for VEGF signaling or Plexins for semaphorins signaling with specific action related to angiogenesis and axonal guidance respectively .A multitude of NRP-1 Partners are known such as VEGF/VEGFR; TGF/TGFR, PDGF/PDGFR and NRP-1/OBR complex. It is necessary to discriminate between the different NRP-1 partners.

The declaration has been reviewed and considered but is ineffective to overcome the rejections under 102 and 103 for the following reasons:

For point 1, the instant application merely provides siRNA inhibiting NRP1/OBR complex formation.  One skilled in the art would understand that siRNA could inhibit the gene expression of CK2, not inhibit activity of the CK2 protein/enzyme allosterically.  Inhibiting siRNA on CK2 gene expression results in absence of CK2 protein, not function of CK2. The siRNA data suggests NRP1/OBR complex formation depending the presence of CK2 or CK2’s activity. The data does not teach or suggest only allosteric CK2 inhibitor having such function while ATP competitor inhibitor not. Claim 1, reciting using any CK2 inhibitor would achieve the same function, inherently inhibiting NRP1/OBR complex formation. Thus the method of inhibiting CK2 enzymatic function for treating cancer would inherently inhibit NRP1/OBR complex formation, therefore, treating NRP1/OBR expressing cancer.

For point 2, the Office agrees that ATP competitor inhibitors has other target enzymes and are not specifically inhibit CK2.  But claim 1, as written, does not limit the CK2 inhibitor to allosteric inhibitor. Amending claim 1 by adding the limitation of claim 4 would overcome any art rejection with non-allosteric inhibitor to CK2.

For point 3, the Office understand applicant’s point for claimed method for treating specific cancers that involves in or dependent on NRP1/OBR signaling pathway.  However, the claimed method, as written, merely for treating NRP1 expressing cancer does not clearly define or limit the cancer cell growth based on NRP1/OBR complex formation or singling pathway. It is well known that there are other NRP-1 co-receptors (such as VEGF) in cancer condition.  Amendment to the claims to clearly state the . 

NEW GROUND REJECTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –‘

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hung et al (Inter J Onco 43:1517-1522, online published September 4, 2013) as evidenced by Ahmad et al (Advances in Enzyme Regulation 48:179-187, 2008).
	Hung et al disclose an allosteric inhibitor for Kasein kinase II (CK2), hematein, having antitumor activity (abstract, and page 1521, bridging col). Hung et al disclose a method of treating a cancer comprising administering hematein to a subject bearing cancer (figure 3).  Hung et al disclose that hematein inhibits Wnt canonical pathway by inhibiting Akt/PKB ser129 phosphorylation (page 1519-20). 
It is well known that CK2 is a protein kinase responsible for phosphorylation of substrates in various pathways within a cell, ATP or GTP can be used as phosphate source as evidenced by Ahmad (page 179, section 2, general characteristics of CK2).  Hung et al although do not teach the CK2 inhibitor antagonizing signaling pathway NRP-1/OBR, Hung et al use the same material to treat the same cancer with 
In addition, the specification teaches NRP-1 forming a complex with OBR based on the phosphorylation of NRP-1 or OBR by CK2 kinase and the complex translocated to nucleus, and NRP-1 function as transcription factor or activator for tumor cell growth (page 3).  Thus, CK2 inhibitor’s function as inhibition of phosphorylation in Wnt pathway disclosed by Hung et al would be inherently inhibit phosphorylation of NRP-1 or OBR, and/or complex formation, and translocation to nucleus, in cancer cell.
	The prior art disclosed allosteric CK2 inhibitor hematein having inhibitory functions of phosphorylation of a kinase seem meeting the limitation of the claim 4.  Regarding with pathway of the NRP-1/OBR signaling pathway, the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art’s hematein does not possess such function, allosterically antagonizing NRP-1/OBR signaling pathway.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
The Office has shown a sound basis for believing that the product allosteric CK2 inhibitor of the application and the prior art’s hematein are the same, the applicant has the burden of showing that they are not" (In re Spada; MPEP 2112.01(I)), Thus, the burden has been shifted to applicant to prove that the product of the prior art does not have the characteristics as-claimed ('characteristics' meaning physical or functional characteristics). 
(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moucadel et al (Oncotarget 2: 997-1010, 2011).
	The instant specification teaches allosteric CK2 inhibitor azonaphthalene derivatives (compound M4) (page 15-16).
	Moucadel et al teach that azonaphthalene compound is allosteric CK2 inhibitor showing anti-tumor activity, which exhibits specific, reversible and has non-competition with ATP CK2 inhibitors (figure 4). Moucadel et al teach that azonaphthalene promotes cell cycle arrest, reduce colony formation and antitumor effect in vivo (figure 6). 
Moucadel et al although do not teach the CK2 inhibitor azonaphthalene antagonizing signaling pathway NRP-1/OBR, Moucadel et al use the same material to treat the same cancer with the same method steps, inhibiting the NPP/OBP pathway would be an inherent result. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being obvious over by Hung et al (Inter J Onco 43:1517-1522, online published September 4, 2013) OR Moucadel et al (Oncotarget 2: 997-1010, 2011) in view of Delmar et al (WO2011089101, July 2011, provided in previous office action). 
The teaching of Hung and Moucadel et al on allosteric CK2 inhibitor and method of treating cancer growth is set forth above.
Hung or Moucadel et al does not teach anti-VEGF agent in combination with the CK2 inhibitor for cancer treatment.
Delmar et al first teach both VEGF and neuropilin1 expressed on certain cancer cells and together control the tumor growth (page 7-9, 12, table 3).  Delmar et al then teach a method of treating the cancer comprising administering bevacizumab (anti-VEGF antibody). Delmar et al state the treatment has improved progression of survival rate of the cancer (abstract and figure 1-2).
 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.”  SEE In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) and MPEP 2144.06.
The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEI YAO/Primary Examiner, Art Unit 1642